In the
United States Court of Appeals
For the Seventh Circuit

No. 99-2249

Hispanics United of DuPage County, et al.,

Plaintiffs-Appellees,

v.

Village of Addison, Illinois,

Defendant-Appellant.



Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
Nos. 94 C 6075 & 95 C 3926--Ruben Castillo, Judge.


Argued September 18, 2000--Decided April 18, 2001




  Before Easterbrook, Ripple, and Williams, Circuit
Judges.

  Easterbrook, Circuit Judge. Three years ago, in
order to settle litigation under the Fair Housing
Act, the Village of Addison agreed to
restrictions on its redevelopment of several
neighborhoods. One part of the ensuing consent
decree provides that, before it may undertake
redevelopment of the Michael Lane neighborhood,
"the Village must develop a new public park and
acquire a building for a community center in the
neighborhood." The decree obliges the Village to
acquire several identified properties to carry
out this plan.

  Plaintiffs (a coalition of private parties plus
the United States) believe that redevelopment is
an all-or-none proposition--and in particular
that the Village may not remove any of the
identified properties from the rental market
until it has acquired all of them for purposes of
opening the park and community center. Addison,
by contrast, believes that it is entitled to
acquire and raze one property at a time, and that
its obligations concerning the park are deferred
until owners have agreed to sell it all the land
it needs. When the Village was on the verge of
purchasing and demolishing a subset of the
properties mentioned in the decree, plaintiffs
asked the district court to bring the plan to a
halt. On April 19, 1999, the district court
entered this unrevealing order:

Plaintiff’s [sic] emergency motion for temporary
restraining order and for interpretation and
enforcement of consent decree is granted to the
extent allowed in open court.

If the district judge meant this as an
interpretation of the existing consent decree
(rather than as a new mandatory injunction), then
it would have been preferable to use the language
of interpretation rather than command (for the
consent decree itself does the commanding). If
instead this was meant as an independent judicial
order, then it does not conform to Fed. R. Civ.
P. 65(d), which provides that "every restraining
order shall set forth the reasons for its
issuance; shall be specific in terms; [and] shall
describe in reasonable detail, and not by
reference to the complaint or other document, the
act or acts sought to be restrained". This order
mentions no reasons, contains no details, and
refers to an oral colloquy that by the time of
the order’s issuance had not been transcribed and
therefore could not have fleshed out the court’s
directions. When asked by Addison’s counsel for
details--a reasonable request whether the
district judge sought to issue a new order or
only to interpret the existing one--the judge
closed the proceedings with this comment: "You
know, this status hearing is deteriorating. I’ve
ruled. I will see you May 7th at 9:30 A.M. Thank
you very much." To avoid trouble the Village
stopped dead in its tracks.

  After a second hearing the district court
entered an order that is slightly more
informative but still leaves much to the
imagination:

Defendant’s motion to modify the court’s
restraining order of 04/19/99 to permit the
acquisition of properties known as 193 and 199
Michael Lane, Addison, Illinois is granted.
Plaintiffs’ motion for interpretation and/or
modification of consent decree in response to the
defendant’s motion to modify the court’s
restraining order of 04/19/99 is granted to the
extent stated in open court.

The first sentence seems favorable to the
Village, which as the prevailing party cannot
appeal. The second throws a monkey wrench into
appellate jurisdiction. If the district judge
just interpreted the consent decree--letting the
parties know his sense of their entitlements but
not changing their legal obligations--then there
is nothing for the Village to appeal. See
Gautreaux v. Chicago Housing Authority, 178 F.3d
951 (7th Cir. 1999); Bogard v. Wright, 159 F.3d
1060 (7th Cir. 1998). But if the district judge
modified the injunction to impose new substantive
obligations, then the order is appealable. 28
U.S.C. sec.1292(a)(1). And if this order is
appealable, then it is also a violation of Rule
65(d). But if it is not appealable (because only
an interpretation of the decree), then there is
a procedural shortcoming--for district judges are
free to provide parties with their thoughts
informally, and they need not repeat on every
interpretive occasion all of the formalities
required when issuing injunctions.

  Granting a "motion for interpretation and/or
modification of consent decree" to some
unspecified extent is Delphic. Did the judge
interpret the decree (nonappealable), modify the
decree (appealable), or do neither (that is, just
afford the parties a window into his thinking)?
The order suggests that something of legal
significance has occurred (a motion has been
granted, which differs from the judge giving the
parties a piece of his mind) but does not say
what. Rule 65(d) means that the parties need not
guess their obligations at peril of contempt
sanctions, and it also means that this court
should not have to guess what the district court
has done. See, e.g., Schmidt v. Lessard, 414 U.S.
473 (1974); International Longshoremen’s
Association v. Philadelphia Marine Trade
Association, 389 U.S. 64, 74-76 (1967).
Unfortunately, here the district judge has kept
everyone guessing. Even when Rule 65(d) does not
require detailed orders, they are helpful to both
the parties and the appellate courts. The more
complex the subject, the more useful a careful
and compact statement of the ruling.

  Although we cannot be certain, we think it best
under the circumstances to conclude that the
district judge has not modified or added to the
decree--that the only judicial order is the one
approving the Village’s purchase of two
identified parcels, and the Village cannot appeal
from this order because it is not aggrieved by
this grant of permission. Reading the district
court’s actions as having any other effect would
create the clash with Rule 65(d) that we have
already mentioned.

  Sometimes it is so plain that the district
judge meant to command something--but so unclear
just what--that appellate judges must say that
the order is appealable but in violation of Rule
65(d); and unless the content of the directive
can be found in some other writing, the error
leads to reversal. See Chathas v. Local 134 IBEW,
233 F.3d 508, 512-13 (7th Cir. 2000); Metzl v.
Leininger, 57 F.3d 618 (7th Cir. 1995). But if
the district judge neither puts pen to paper nor
identifies an authoritative document, nothing of
legal significance has happened--for oral
statements are not judgments and under Rule 65(d)
have no legal effect, and until the judge enters
something meeting the general description of an
injunction or other judgment, the matter remains
pending in the district court. See Bates v.
Johnson, 901 F.2d 1424 (7th Cir. 1990); Bethune
Plaza, Inc. v. Lumpkin, 863 F.2d 525 (7th Cir.
1988). A party can no more appeal from a district
judge’s ruminations about an existing (and
unmodified) decree than it can seek certiorari
from statements made at oral argument by
appellate judges.

  If the district judge had granted plaintiffs’
motion outright, then we could look at that
motion to see whether it sought modification,
interpretation, or both. The motion’s plea for
relief would resolve the jurisdictional question.
But the judge did not do this, and although he
said that he was granting an unspecified part of
the motion we think that the best reading of the
context is that the judge meant only to inform
the parties of his understanding about the
existing decree’s meaning. That spares the
parties from any surprise legal obligations and
the district court from any concern under Rule
65(d). There is accordingly no new order from
which the Village can appeal--and,
correspondingly, nothing the district judge said
in open court alters the legal obligations
imposed by the consent decree. The parties should
take the district judge’s oral statements as his
view of the decree’s meaning, but until this view
leads to a concrete order there is nothing from
which either side can appeal. If the Village
believes that the judge’s understanding is
incorrect, it may make a motion to modify the
decree to reflect its own understanding. If the
judge denies that motion, the order will be
appealable. 28 U.S.C. sec.1292(a)(1); Bogard, 159
F.3d at 1065.

  The appeal is dismissed for want of
jurisdiction.


  RIPPLE, Circuit Judge, concurring. The panel
opinion correctly determines that the district
court simply interpreted an existing consent
decree; the district court did not issue a new
mandatory injunction. Therefore, we are without
jurisdiction to hear this appeal. I write
separately because I believe that we ought to be
somewhat more charitable about the district
court’s handling of the matter. Characterizing
the district court’s action as the interpretation
of an existing consent decree is not, in my view,
a very close call. Nor do I believe that, in the
context in which they were made, we can say that
the district court’s remarks were vague or
misleading. The administration of a consent
decree in a case such as this one is a very
difficult task, and the district court conducted
the hearing in a manner quite compatible with the
delicate nature of these proceedings.